The trial judge had all the witnesses who testified orally before him, and was able to judge of their credibility. To my mind, the testimony was clear and convincing that the mortgage and note were intended to read as the trial court decided. The insignificant circumstance that Mrs. Vanasse, probably a rather unobservant woman and uninterested in office furnishings, could not describe the office and its furniture in which the transaction took place, under oath, is emphasized by the majority to discredit her testimony as to the main facts and reverse the finding of the trial judge, who saw and heard her. As to the testimony of appellants, the trial judge *Page 245 
disbelieved it, but charitably observed that possibly they had forgotten a lot, or were mistaken.
The obvious intent of the parties was to so draft both the note and the mortgage as to limit liability to the mortgaged property, which is for the sole purpose of avoiding the statutory, or the same common-law liability, which is permissible as to either such liability.
The judgment should be affirmed. I therefore dissent.
MILLARD, J., concurs with HOLCOMB, J.